Exhibit 10.1


Mascot Ventures Inc.
1802 North Carson Street, Suite 108
Carson City, Nevada 89701
 
 
November 19, 2011


Wendy Wildmen
President
Mascot Ventures Inc.
1802 North Carson Street, Suite 108
Carson City, Nevada 89701


This letter agreement, dated November 19, 2011, memorializes the terms and
conditions of an agreement of compensation by and between Wendy Wildmen
(“Wildmen”) and Mascot Ventures Inc., a Nevada corporation (the “Company”).


1.  Compensation.  The Company agrees to pay Wildmen, for a term of two (2)
years, $1,000 per month, on the last day of each month, as consideration for
Wildmen serving and performing his duties as a non-employee President of the
Company.  Wildmen shall have such executive responsibilities and duties as are
assigned by the Board of Directors of the Company and are consistent with the
position of President.  Wildmen shall assign her right to such compensation of
$1,000 per month to the Company, until such time as the Company closes on an
equity or debt financing of not less than $100,000.
 
2.   Assignment.  This letter agreement may not be assigned unless the Company
and Wildmen consent in writing to such assignment.
 
Very truly yours,
 

 
MASCOT VENTURES, INC.
         
 
By:
/s/ Clive Hope       Name:  Clive Hope       Title:    Secretary  

 
Agreed and Accepted this 19th day of November, 2011:
 
By:
/s/ Wendy Wildmen       Name:  Wendy Wildmen (individually)    